Per Curiam.
The decree appealed from will be affirmed, for the reasons stated in the opinion filed in the court of chancery by Vice-Chancellor Howell. In this opinion the learned vice-chancellor rests his decree in part, or rather in the alternative, upon the proposition that where the real estate of a testator has been in fact turned into personalty under a power of sale contained in the will, the result, as far as the distribution of the estate is concerned, may be the same as if the will contained a direction to' convert. We do not find it necessary to consider this point, *646being satisfied tliat in the present ease the will directs a conversion, and in this connection we have nothing to add to what was said upon this point by Chancellor Zabrislde in Wurts v. Page, 19 N. J. Eq. (4. C. E. Gr.) 365, 375.
No. 26—
For affirmance—The Chiep-Justice, Parker, Bergen, Minturn, Kalisch, Bogert, Vredenburgh, Congdon, White, Hepbeniieimer—10.
For reversal—None.
No. 30—
For affirmance—Tim Ciiiee- Justice, Parker, Bergen, Minturn, Kalisch, Bogert, Vredenburgh, Congdon, Wi-iite, HbPPENI-I E1MER--10.
For reversal—N.one.
No. 33—
For affirmance—The Citiep-Justice, Parker, Bergen, Minturn, Kalisch, Bogert, Vredenburgh, Congdon, White, Heppeni-ieimer—10.
For reversal—None.
No. ?0—
For affirmance—The Ci-iiee-Justice, Trenci-iard, Parker, Bergen, Minturn, Kalisci-i, Bogert, Vredenburgh, Cong-don, White, Heppeni-ieimer—-11.
For reversal—None.